UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-01236 Deutsche Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2015 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2015 Semiannual Report to Shareholders Deutsche Diversified Market Neutral Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 10 Portfolio Summary 12 Investment Portfolio 29 Statement of Assets and Liabilities 31 Statement of Operations 33 Statement of Changes in Net Assets 34 Financial Highlights 40 Notes to Financial Statements 54 Information About Your Fund's Expenses 56 Advisory Agreement Board Considerations and Fee Evaluation 63 Account Management Resources 65 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Emerging markets tend to be more volatile than the markets or more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. While market neutral funds may outperform the market during periods of severe downturn, they may also underperform the market during periods of market rallies. Investment strategies employed by the fund’s investment management teams are intended to be complementary, but may not be. The interplay of the various strategies may result in the fund holding a significant amount of certain types of securities and could increase the fund’s portfolio turnover rates which may result in higher transactional costs and/or capital gains or losses. Some money managers will have a greater degree of correlation with each other and with the market than others. The degree of correlation will vary as a result of market conditions and other factors. The fund may lend securities to approved institutions. Short sales — which involve selling borrowed securities in anticipation of a price decline, then returning an equal number of the securities at some point in the future — could magnify losses and increase volatility. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary February 28, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge –0.83% –3.02% 0.32% 0.29% Adjusted for the Maximum Sales Charge (max 5.75% load) –6.53% –8.59% –0.86% –0.41% Citigroup 3-Month T-Bill Index† 0.01% 0.03% 0.07% 0.94% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –2.56% 0.74% 0.34% Adjusted for the Maximum Sales Charge (max 5.75% load) –8.16% –0.45% –0.38% Citigroup 3-Month T-Bill Index† 0.03% 0.07% 0.95% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge –1.26% –3.79% –0.45% –0.48% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –2.25% –3.79% –0.45% –0.48% Citigroup 3-Month T-Bill Index† 0.01% 0.03% 0.07% 0.94% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –3.18% –0.01% –0.41% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –3.18% –0.01% –0.41% Citigroup 3-Month T-Bill Index† 0.03% 0.07% 0.95% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 No Sales Charges –0.82% –2.87% 0.47% 0.47% Citigroup 3-Month T-Bill Index† 0.01% 0.03% 0.07% 0.94% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges –2.41% 0.89% 0.52% Citigroup 3-Month T-Bill Index† 0.03% 0.07% 0.95% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 No Sales Charges –0.70% –2.73% 0.65% 0.59% Citigroup 3-Month T-Bill Index† 0.01% 0.03% 0.07% 0.94% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges –2.28% 1.07% 0.64% Citigroup 3-Month T-Bill Index† 0.03% 0.07% 0.95% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 3.70%, 4.44%, 3.60% and 3.33% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on October 16, 2006. The performance shown for the index is for the time period of October 31, 2006 through February 28, 2015 (through December 31, 2014 for the most recent calendar quarter end returns) which is based on the performance period of the life of the Fund. † Citigroup 3-Month T-Bill Index is an unmanaged index representative of the 3-month Treasury market. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class S Institutional Class Net Asset Value 2/28/15 $ 8/31/14 $ Portfolio Management Team Mihir Meswani, Director, DIMA Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2014 with 21 years of industry experience in asset allocation and portfolio management of multi-asset class portfolios. — Previously, he worked at Mount Yale Capital Group where he was a portfolio manager for the group’s alternative mutual funds. Prior to that, he was Chief Investment Strategist at Sandalwood Securities, where he was a member of the Investment Committee with direct responsibility for the portfolio management of Sandalwood’s fund of hedge funds and alternative mutual fund portfolio. — Previously, he held a position as Director of Public Investments for the Robert Wood Johnson Foundation where he managed assets across equity and fixed income, hedge funds, credit and real assets. He also worked for Bank of America and JP Morgan in similar roles. — BS in Finance and a BA in Economics, Rutgers University. Chris Umscheid, Director, DIMA Portfolio Manager of the fund. Began managing the fund in 2013. — Global Head of Hedge Fund Research and Due Diligence and Member of the Global Hedge Fund Investment Committee: New York. — Joined Deutsche Asset & Wealth Management in 2007 with 13 years of industry experience; previously, served as a Portfolio Manager for Fund of Hedge Funds at Wafra Investment Advisory Group, a Portfolio Manager and Director of Research at Yankee Advisers, LLC and a Senior Analyst at Phoenix Advisers Inc. Began career as a Financial Analyst at Goldman Sachs. — AB in Economics, Dartmouth College. Owen Fitzpatrick, CFA, Managing Director, DIMA Portfolio Manager of a sleeve of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1995. — Prior to his current role as Head of US Equity, he was Managing Director of Deutsche Bank Private Wealth Management, head of US Equity Strategy, manager of the US large cap core, value and growth portfolios, member of the US Investment Committee and head of the Equity Strategy Group. — Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank, he managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously he served as a portfolio manager at Manufacturer's Hanover Trust Company. — BA and MBA, Fordham University. Pankaj Bhatnagar, Managing Director, DIMA Portfolio Manager of a sleeve of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. Subadvisors GAM International Management Limited Andy Kastner, CFA, Portfolio Manager, GAM Lead Portfolio manager of a sleeve of the fund. Began managing the fund in 2014. — Joined GAM in July 2008. — Lead manager of the Absolute Return European Equity strategy. — Previously he worked as a fund manager at Credit Suisse for seven years. Prior to that, he was an analyst and portfolio manager at Bank Vontobel. He started his career at UBS in different functions in investment research and asset management. — Master in Banking and Finance, University of Zurich; CFA Charterholder; holder of the CAIA diploma. Oliver Maslowski, Portfolio Manager, GAM Portfolio Manager of a sleeve of the fund. Began managing the fund in 2014. — Joined GAM in January 2006. — Portfolio manager for European equities. — Previously he was an analyst at Julius Baer Private Banking Investment Research. Before joining Julius Baer he was an equity analyst for Bank Vontobel. — Master in Business Administration, Ludwig Maximilian University of Munich; Certified International Investment Analyst (CIIA). Guido Marveggio, Portfolio Manager, GAM Portfolio Manager of a sleeve of the fund. Began managing the fund in 2014. — Joined GAM in May 1997. — Portfolio manager and specialized in European equities. — He previously spent several years at Credit Suisse and the then Swiss Volksbank. He worked for several years at Wiremas, Zurich, and at the then Handelsbank Nat West (now Coutts & Co.). — Completed a commercial apprenticeship. Désirée Mueller, Portfolio Manager, GAM Portfolio Manager of a sleeve of the fund. Began managing the fund in 2014. — Joined GAM in October 2011. — She is a portfolio manager in the Equities Europe team. — Prior to joining Swiss & Global she was a Junior Portfolio Manager for Credit Suisse. Previously, she worked in Credit Suisse Private Banking group. — Master’s degree in Banking and Finance, University of St. Gallen. Laurence Kubli, Portfolio Manager, GAM Portfolio manager of a sleeve of the fund. Began managing the fund in 2014. — Joined GAM in October 2007. — Portfolio manager focused on fixed income securities. — Between 2006 and 2007 she was a portfolio manager at Clariden Leu. Between 1999 and 2006 she worked for Man Group (previously RMF Investment Management and Swiss Life Hedge Fund Partners). She started her career in 1992 at Credit Suisse and worked in the fixed income unit of Merrill Lynch Capital Markets from 1996 until 1999. — Master, University of St. Gallen. Matthias Wildhaber, Portfolio Manager, GAM Portfolio Manager of a sleeve of the fund. Began managing the fund in 2014. — Joined GAM in August 2000. — Portfolio manager focused on fixed income securities. — Previously, he spent several years at Julius Baer Investment Funds Services Ltd. His previous experience includes a wide range of activities in the areas of performance controlling and third-party fund analysis. — Bachelor of Arts in Business Administration, University of Applied Sciences, Baden; Certified International Investment Analyst (CIIA). Henderson Alternative Investment Advisor Limited Graham Kitchen, CFA, Head of Equities, Henderson Portfolio Manager of a sleeve of the fund. Joined the fund in 2013. — Joined Henderson in 2005. — Prior to joining Henderson, was Head of UK Equities at Threadneedle and Co-Head of Investment at Invesco Asset Management. — BA, Lancaster University; Masters degree in Modern History, Oxford University. Portfolio Summary (Unaudited) Ten Largest Long Equity Holdings at February 28, 2015 (13.3% of Net Assets) 1. TUI AG Tourism service provider 1.6% 2. Roche Holding AG Develops and manufactures pharmaceutical and diagnostic products 1.6% 3. Autoliv, Inc. Develops and manufactures automotive safety systems for automotive manufacturers 1.5% 4. eBay, Inc. Provider of online auction services 1.4% 5. Hikma Pharmaceuticals PLC Multinational pharmaceutical group focused on developing 1.3% 6. Fresenius SE & Co. KGaA Develops, manufactures and markets pharmaceutical and medical home care products and equipment 1.3% 7. Sprouts Farmers Market, Inc. Farmers markets supplier 1.2% 8. NorthStar Asset Management Group, Inc. Offers a broad range of investment advisory services 1.2% 9. Dialog Semiconductor PLC Designs and supplies complex analog and digital integrated circuits 1.1% 10. SABMiller PLC International beer company 1.1% Ten Largest Short Equity Holdings at February 28, 2015 (10.8% of Net Assets) 1. United Therapeutics Corp. Develops pharmaceuticals to treat vascular diseases 1.4% 2. Straumann Holding AG Develops, produces and sells dental implants 1.2% 3. Cree, Inc. Develops and manufactures lighting-class light emitting diode (LED) products, lighting products and semiconductor products for power and radio-frequency applications 1.1% 4. World Fuel Services Corp. Markets aviation and marine fuel services 1.1% 5. Danone SA Processes food 1.0% 6. Frank's International NV Global provider of highly engineered tabular services to the oil and gas industry 1.0% 7. Legg Mason, Inc. Global asset management company 1.0% 8. Allscripts Healthcare Solutions, Inc. Develops and markets clinical software 1.0% 9. TD Ameritrade Holding Corp. Provides online brokerage services 1.0% 10. Illumina, Inc. Develops, manufactures and markets integrated system for the large-scale analysis of genetic variation and biological function 1.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 63 for contact information. Investment Portfolio as of February 28, 2015 (Unaudited) Shares Value ($) Long Positions 137.8% Common Stocks 87.2% Consumer Discretionary 10.5% Auto Components 2.3% Autoliv, Inc. (SDR) Sumitomo Electric Industries Ltd. Valeo SA Automobiles 0.5% Toyota Motor Corp. Hotels, Restaurants & Leisure 2.8% Betfair Group PLC Thomas Cook Group PLC* TUI AG (a) TUI AG (a) Internet & Catalog Retail 0.2% Lands' End, Inc.* (b) Media 2.3% Cablevision Systems Corp. (New York Group) "A" (b) Fuji Media Holdings, Inc. ITV PLC Omnicom Group, Inc. (b) Multiline Retail 0.5% Dollar General Corp.* (c) Specialty Retail 0.9% Best Buy Co., Inc. (b) Tiffany & Co. (b) WH Smith PLC Textiles, Apparel & Luxury Goods 1.0% Gildan Activewear, Inc. PVH Corp. (c) Consumer Staples 10.3% Beverages 2.7% Coca-Cola Enterprises, Inc. Dr. Pepper Snapple Group, Inc. (c) PepsiCo, Inc. (c) SABMiller PLC Food & Staples Retailing 3.8% Costco Wholesale Corp. (c) CVS Health Corp. (c) Koninklijke Ahold NV Sprouts Farmers Market, Inc.* (b) Food Products 2.1% Aryzta AG Flowers Foods, Inc. (b) Marine Harvest ASA Household Products 0.4% Svenska Cellulosa AB SCA "B" Personal Products 0.3% Kao Corp. Tobacco 1.0% Imperial Tobacco Group PLC Energy 4.9% Energy Equipment & Services 0.8% Baker Hughes, Inc. Halliburton Co. Oil States International, Inc.* Weatherford International PLC* Oil, Gas & Consumable Fuels 4.1% Chevron Corp. (c) CONSOL Energy, Inc. (b) Continental Resources, Inc.* (b) Marathon Petroleum Corp. Oasis Petroleum, Inc.* (b) Occidental Petroleum Corp. Southwestern Energy Co.* (b) Financials 19.1% Banks 8.5% Agricultural Bank of China Ltd. "H" Citizens Financial Group, Inc. (b) Credit Agricole SA DBS Group Holdings Ltd. DNB ASA ING Groep NV (CVA)* Intesa Sanpaolo SpA KBC Groep NV* Mitsubishi UFJ Financial Group, Inc. Nordea Bank AB Sumitomo Mitsui Financial Group, Inc. Talmer Bancorp., Inc. "A" Wells Fargo & Co. Capital Markets 3.3% Charles Schwab Corp. (b) Invesco Ltd. Northern Trust Corp. (b) NorthStar Asset Management Group, Inc. (c) T. Rowe Price Group, Inc. Insurance 4.3% Allstate Corp. (b) Aon PLC (b) (c) Arch Capital Group Ltd.* Dai-ichi Life Insurance Co., Ltd. Everest Re Group Ltd. Friends Life Group Ltd. Legal & General Group PLC Maiden Holdings Ltd. (b) Prudential Financial, Inc. T&D Holdings, Inc. The Travelers Companies, Inc. (b) Real Estate Investment Trusts 0.4% New York Mortgage Trust, Inc. (REIT) (b) Real Estate Management & Development 1.5% CBRE Group, Inc. "A"* Cheung Kong (Holdings) Ltd. Grainger PLC Thrifts & Mortgage Finance 1.1% Paragon Group of Companies PLC Radian Group, Inc. (b) Health Care 12.7% Biotechnology 4.0% Alnylam Pharmaceuticals, Inc.* (b) (c) Emergent Biosolutions, Inc.* (b) Intercept Pharmaceuticals, Inc.* (b) Medivation, Inc.* (b) Vertex Pharmaceuticals, Inc.* (c) Health Care Equipment & Supplies 1.8% C.R. Bard, Inc. Merit Medical Systems, Inc.* (b) Sonova Holding AG (Registered) Stryker Corp. Zimmer Holdings, Inc. Health Care Providers & Services 1.5% Fresenius SE & Co. KGaA Genesis Healthcare, Inc.* (b) Pharmaceuticals 5.4% Hikma Pharmaceuticals PLC Perrigo Co. PLC (b) (c) Pfizer, Inc. (c) Recordati SpA Roche Holding AG (ADR) Roche Holding AG (Genusschein) Sanofi Industrials 9.8% Aerospace & Defense 2.0% Safran SA Senior PLC Thales SA Airlines 0.5% easyJet PLC Commercial Services & Supplies 0.4% Stericycle, Inc.* (b) Construction & Engineering 0.5% Interserve PLC Industrial Conglomerates 0.1% Danaher Corp. Machinery 2.4% Blount International, Inc.* (b) Cummins, Inc. (b) Duerr AG FANUC Corp. Mitsubishi Heavy Industries Ltd. Parker-Hannifin Corp. (b) (c) Marine 0.2% Matson, Inc. (b) Professional Services 1.6% Teleperformance Towers Watson & Co. "A" (b) (c) Verisk Analytics, Inc. "A"* (b) Road & Rail 1.2% CSX Corp. (b) East Japan Railway Co. Norfolk Southern Corp. Union Pacific Corp. Trading Companies & Distributors 0.9% Travis Perkins PLC Information Technology 11.1% Communications Equipment 0.8% QUALCOMM, Inc. (c) Electronic Equipment, Instruments & Components 1.2% Corning, Inc. DTS, Inc.* Hitachi Ltd. Ingenico Internet Software & Services 3.5% Baidu, Inc. (ADR)* (c) eBay, Inc.* (c) Google, Inc. "C"* (c) Opera Software ASA (b) United Internet AG (Registered) IT Services 1.1% Fujitsu Ltd. Wirecard AG Semiconductors & Semiconductor Equipment 3.4% Dialog Semiconductor PLC* Lam Research Corp. (b) Teradyne, Inc. (b) (c) Xilinx, Inc. (c) Software 0.3% Open Text Corp. (b) Technology Hardware, Storage & Peripherals 0.8% Apple, Inc. Western Digital Corp. (c) Materials 3.4% Chemicals 0.6% DIC Corp. (b) Construction Materials 0.7% HeidelbergCement AG Containers & Packaging 0.5% Crown Holdings, Inc.* (b) (c) Metals & Mining 1.4% Fortescue Metals Group Ltd. (b) Steel Dynamics, Inc. (c) United States Steel Corp. (b) Paper & Forest Products 0.2% Boise Cascade Co.* Telecommunication Services 2.3% Diversified Telecommunication Services 1.5% Iliad SA Nippon Telegraph & Telephone Corp. TalkTalk Telecom Group PLC (b) Verizon Communications, Inc. Wireless Telecommunication Services 0.8% Freenet AG Utilities 3.1% Electric Utilities 1.5% Iberdrola SA Red Electrica Corp. SA Multi-Utilities 1.6% CMS Energy Corp. (b) GDF Suez Wisconsin Energy Corp. (b) Total Common Stocks (Cost $145,446,547) Preferred Stock 0.7% Consumer Staples Household Products 0.7% Henkel AG & Co. KGaA (Cost $1,144,843) Closed-End Investment Company 0.7% BB Biotech AG (Registered) (Cost $972,326) Principal Amount ($) Value ($) Corporate Bond 2.8% Financials Bank Nederlandse Gemeenten NV, REG S, 0.536%***, 2/8/2016 (Cost $5,012,394) Government & Agency Obligations 6.2% Other Government Related (d) 1.1% FMS Wertmanagement AoeR, REG S, 0.503%***, 6/30/2015 Sovereign Bonds 5.1% Canada Government International Bond, 0.875%, 2/14/2017 Kingdom of Sweden, REG S, 0.375%, 12/22/2015 Kommunalbanken AS, REG S, 2.75%, 5/5/2015 Total Government & Agency Obligations (Cost $11,016,681) Short-Term U.S. Treasury Obligations 20.0% U.S. Treasury Bills: 0.038%**, 4/2/2015 (c) 0.046%**, 3/19/2015 (c) 0.052%**, 7/23/2015 (c) 0.065%**, 8/20/2015 (c) 0.218%**, 2/4/2016 (c) Total Short-Term U.S. Treasury Obligations (Cost $35,492,150) Shares Value ($) Securities Lending Collateral 19.3% Daily Assets Fund Institutional, 0.11% (e) (f) (Cost $34,220,881) Cash Equivalents 0.9% Central Cash Management Fund, 0.06% (e) (Cost $1,622,922) % of Net Assets Value ($) Total Investment Portfolio (Cost $234,928,744)† Other Assets and Liabilities, Net Securities Sold Short ) ) Net Assets † The cost for federal income tax purposes was $235,566,749. At February 28, 2015, net unrealized appreciation for all securities based on tax cost was $9,095,865. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $16,028,446 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,932,581. Shares Value ($) Common Stocks Sold Short 65.2% Consumer Discretionary 7.3% Hotels, Restaurants & Leisure 2.9% Accor SA Caesars Entertainment Corp. International Game Technology Jamba, Inc. Starbucks Corp. Whitbread PLC Household Durables 0.9% Electrolux AB "B" Internet & Catalog Retail 0.3% Ocado Group PLC Media 2.6% Informa PLC Liberty Media Corp. "A" Live Nation Entertainment, Inc. Regal Entertainment Group "A" UBM PLC Walt Disney Co. Specialty Retail 0.6% Fast Retailing Co., Ltd. The Pep Boys — Manny, Moe & Jack Consumer Staples 9.9% Beverages 0.5% Constellation Brands, Inc. "A" Food & Staples Retailing 3.3% Carrefour SA Jeronimo Martins SGPS SA Metro AG Sysco Corp. Wal-Mart Stores, Inc. Food Products 2.9% Danone SA Diamond Foods, Inc. Nestle SA (Registered) Unilever PLC Yakult Honsha Co., Ltd. Household Products 1.6% Church & Dwight Co., Inc. Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. Personal Products 0.8% Beiersdorf AG L'Oreal SA Tobacco 0.8% Altria Group, Inc. Energy 5.5% Energy Equipment & Services 2.5% Atwood Oceanics, Inc. Dril-Quip, Inc. Frank's International NV Helmerich & Payne, Inc. Oil, Gas & Consumable Fuels 3.0% Chesapeake Energy Corp. ConocoPhillips Koninklijke Vopak NV World Fuel Services Corp. WPX Energy, Inc. Financials 8.0% Banks 2.6% Banco Bilbao Vizcaya Argentaria SA BNP Paribas SA JPMorgan Chase & Co. PNC Financial Services Group, Inc. Standard Chartered PLC The Bancorp., Inc. Capital Markets 2.8% BlackRock, Inc. Legg Mason, Inc. TD Ameritrade Holding Corp. Diversified Financial Services 0.7% CBOE Holdings, Inc. Insurance 0.7% Genworth Financial, Inc. "A" Hartford Financial Services Group, Inc. Loews Corp. Real Estate Investment Trusts 0.9% American Residential Properties, Inc. (REIT) British Land Co. PLC (REIT) Physicians Realty Trust (REIT) Real Estate Management & Development 0.3% Foxtons Group PLC Health Care 9.6% Biotechnology 2.2% Amgen, Inc. United Therapeutics Corp. Health Care Equipment & Supplies 3.1% Essilor International SA GN Store Nord AS Hologic, Inc. Straumann Holding AG (Registered) The Cooper Companies, Inc. Health Care Providers & Services 0.4% Fresenius Medical Care AG & Co. KgaA Health Care Technology 1.0% Allscripts Healthcare Solutions, Inc. Life Sciences Tools & Services 1.1% Bruker Corp. Illumina, Inc. Pharmaceuticals 1.8% Eli Lilly & Co GlaxoSmithKline PLC STADA Arzneimittel AG Industrials 8.6% Aerospace & Defense 1.1% QinetiQ Group PLC United Technologies Corp. Air Freight & Logistics 0.7% CH Robinson Worldwide, Inc. Yamato Holdings Co., Ltd. Building Products 1.1% Advanced Drainage Systems, Inc. Armstrong World Industries, Inc. Quanex Building Products Corp. Commercial Services & Supplies 0.5% Mitie Group PLC Construction & Engineering 1.4% Carillion PLC Hochtief AG Taisei Corp. Machinery 1.7% Deere & Co. IMI PLC Komatsu Ltd. Sulzer AG (Registered) Professional Services 1.2% Bureau Veritas SA Intertek Group PLC Road & Rail 0.9% Hertz Global Holdings, Inc. Odakyu Electric Railway Co., Ltd. Information Technology 9.3% Communications Equipment 0.6% Telefonaktiebolaget LM Ericsson "B" IT Services 1.9% Fiserv, Inc. International Business Machines Corp. Quindell PLC Semiconductors & Semiconductor Equipment 3.9% Aixtron SE Analog Devices, Inc. Cree, Inc. Intel Corp. STMicroelectronics NV (a) STMicroelectronics NV (a) Sumco Corp. Texas Instruments, Inc. Ultratech, Inc. Software 2.2% Autodesk, Inc. CA, Inc. Dassault Systemes Gemalto NV Globo PLC Technology Hardware, Storage & Peripherals 0.7% EMC Corp. Materials 2.0% Chemicals 0.4% BASF SE HB Fuller Co. Senomyx, Inc. Metals & Mining 1.5% Allegheny Technologies, Inc. Nucor Corp. Rio Tinto PLC Paper & Forest Products 0.1% Louisiana-Pacific Corp. Telecommunication Services 1.6% Diversified Telecommunication Services 1.6% Orange SA TeliaSonera AB Verizon Communications, Inc. Windstream Holdings, Inc. Utilities 3.4% Electric Utilities 0.2% Eversource Energy OGE Energy Corp. Gas Utilities 0.7% Hong Kong & China Gas Co., Ltd. Independent Power & Renewable Eletricity Producers 0.7% AES Corp. Drax Group PLC Multi-Utilities 1.8% Integrys Energy Group, Inc. National Grid PLC RWE AG Total Common StocksSold Short (Proceeds $112,399,215) Rights 0.0% Consumer Staples Food & Staples Retailing Safeway Casa Ley, Expiration Date 1/30/2018 Safeway PDC LLC, Expiration Date 1/30/2017 Total Rights (Proceeds $56,373) Total Positions Sold Short (Proceeds $112,455,588) * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. *** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of February 28, 2015. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at February 28, 2015 amounted to $32,702,652, which is 18.4% of net assets. (c) All or a portion of these securities are pledged as collateral for short sales. (d) Government-backed debt issued by financial companies or government sponsored enterprises. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen (Certificate of Stock) REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust SDR: Swedish Depositary Receipt At February 28, 2015, open futures contracts sold were as follows Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) CAC 40 10 Euro EUR 3/20/2015 79 ) DAX Index EUR 3/20/2015 13 ) Euro Stoxx 50 Index EUR 3/20/2015 ) Hang Seng Index HKD 3/30/2015 14 ) Nikkei 225 Index JPY 3/12/2015 26 ) S&P 500 E-mini Index USD 3/20/2015 81 ) SPI 200 Index AUD 3/19/2015 11 ) TOPIX Index JPY 3/12/2015 11 ) Total unrealized depreciation ) As of February 28, 2015, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty JPY USD 3/20/2015 JPMorgan Chase Securities, Inc. EUR USD 3/20/2015 JPMorgan Chase Securities, Inc. NOK USD 3/20/2015 JPMorgan Chase Securities, Inc. CHF USD 3/20/2015 JPMorgan Chase Securities, Inc. SGD USD 3/20/2015 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty SEK USD 3/20/2015 ) JPMorgan Chase Securities, Inc. CAD USD 3/20/2015 ) JPMorgan Chase Securities, Inc. AUD USD 3/20/2015 ) JPMorgan Chase Securities, Inc. HKD USD 3/20/2015 ) JPMorgan Chase Securities, Inc. USD GBP 3/20/2015 ) JPMorgan Chase Securities, Inc. GBP USD 3/20/2015 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP Great British Pound HKD Hong Kong Dollar JPY Japanese Yen NOK Norwegian Krone SEK Swedish Krona SGD Singapore Dollar USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (g) $ $ $
